Title: From George Washington to George Clinton, 13 August 1777
From: Washington, George
To: Clinton, George



Dear Sir
Camp Bucks County [Pa.] 13 August 1777.

I this day received your Favor of the 9th Inst. your Vigilance in providing a proper Force to oppose the Enemy and the Alacrity with which the Militia have assembled afford me great Satisfaction; if your Efforts are seasonably and skilfully seconded by your Eastern Neighbours we may hope that General Bourgoyne will find it equally difficult to make a farther Progress or to effect a Retreat. You are the best Judge with respect to the Length of Service to be requir’d from the Militia, however

as their Assistance is a Resource which must be sparingly employ’d, I would have them detain’d no longer than is absolutely necessary.
The Excuse of Want of Confidence in general Officers, which has hitherto been alledged by the Eastern States for witholding those Reinforcements from the Northern Army which were expected of them, will be obviated by the presence of Major General Gates.
The Resolves of Congress relative to the Recruiting of the Army will have reached you before this time, and you will have acted in consequence. By a Resolve of the 3d August The Commanding Officer of the Northern Army has a discretionary Power to make Requisitions on the States of N. Hampshire, Massachusets Bay, Connecticut, New York, New Jersey, and Pennsylvania—There will be therefore a concurrence of Authority in yourself and General Gates, which you will arrange between yourselves. I am with great Regard Sir Your most obedt Servt

Go: Washington

